Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 08-December-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 03-March-2022. In this submission, Applicant has amended base claims 1, 5 and 9, and also amended dependent claims 11, 12, 18 and 19. A summary of these amendments follows.
Independent claim 1 has been modified to change the phrase “establishing binning limits” to now read as “establishing, by a local rule engine, binning limits”. The phrase “receiving test results data in real time” has been modified to now read as “receiving, from a station controller in real time, test results data . The phrase “on a device tester;” has been modified to add the following new limitations to the phrase: “on a device tester; modifying, by the local rule engine and based on the test results data, the binning limits for the device being tested; transmitting, by the local rule engine, the modified binning limits to the station controller;”. The limitation “applying the one or more rules to the test results data for the device in real time” has been modified to now read as “applying the one or more rules including the modified binning limits to the test results data for the device in real time”. The phrase “an outlier with respect to the binning limits” has been modified to now read as “an outlier with respect to the modified binning limits”. Finally, the phrase “binning the outlier device separately from tested devices having test results data falling within the binning limits” has been modified to now read as “binning the outlier device separately from previously tested devices having test results data falling within [[the]] respective binning limits modified for each tested device of the previously tested devices”.
Independent claim 5 has been modified to change the phrase “wherein the local rule engine is configured to apply the one or more to the test results data for the device  in real time” to now read as “wherein the local rule engine is further configured [[to]] to: modify, based on the test results data, the binning limits for the device being tested, [[apply]] transmit the one or more rules including the modified binning limits to the station controller in real time”. The phrase “whether the device is an outlier with respect to the  binning limits” has been modified to now read as “whether the device is an outlier with respect to the modified binning limits”. The final limitation has been modified to now read as “in response to determining that the device is an outlier, binning the outlier device separately from previously tested devices having test results data falling within [[the]] respective binning limits modified for each tested device of the previously tested devices”.
Independent claim 9 has been modified to change “configured to generate a first rule” to “configured to modify a first rule”. The phrase “and a second rule, and to define and initiate a first action” has been modified to now read as “and a second rule, transmit the first rule to a station controller, and [[to]] define and initiate a first action”.
Dependent claims 11 and 12 have both been modified to change the word “offline” to “off-line”, which is explicitly defined in the specification for the application, thereby eliminating the U.S.C. 112(b) rejections of these claims in the Non-Final Office Action.
Dependent claims 18 and 19 have been modified to replace the phrase “to the to the” with “where it had occurred in both claims.

Response to Arguments
In response to the Non-Final Office Action of 08-December-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 03-March-2022. Examiner has considered these arguments and finds them persuasive.
In these arguments, Applicant draws their primary arguments to independent claim 1, and argues that the prior art of record cited by the Non-Final Office Action (U.S. Patent Publication 20060085155-(Miguelanez et al) [herein “Miguelanez”], in view of U.S. Patent Publication 20110000829-(Linde et al) [herein “Linde”]) does not teach the newly amended version of the claim. In particular, Applicant argues that the art does not teach:
receiving, from a station controller in real time, test results data for the device being tested while the device is on a device tester; 
modifying, by the local rule engine and based on the test results data, the binning limits for the device being tested; [and] 
transmitting, by the local rule engine, the modified binning limits to the station controller;  (Emphasis Added by Applicant). 

Applicant’s arguments are largely drawn to the changed data flow described in the newly amended claim. In particular, Applicant notes that Linde teaches “the permanent binning assignment is transferred to Unit Handler 170”, which is not the same as “transmitting … the modified binning limits to the station controller”. Applicant further argues that, due to these and other differences between the cited art and the modified claim 1, claim 1 should be 
Applicant also argues that independent claims 5 and 9, as amended contain features essentially similar to claim 1, and that these claims, as well as their dependent claims (6 – 8 for claim 6, and 10 – 20 for claim 9) should all be allowed. After further search and consideration, examiner agrees with this conclusion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to methods and systems for real time outlier detection and product re-binning, including a method for identifying outlier devices during testing, where the method may include establishing binning limits for a device being tested based on one or more rules generated from external test results data of tests involving similar devices.
The following limitations (as exemplified by claim 1) are taught by the art cited in the Non-Final Office Action of 08-December-2021 (U.S. Patent Publication 20060085155-(Miguelanez et al) [herein “Miguelanez”], in view of U.S. Patent Publication 20110000829-(Linde et al) [herein “Linde”]) : (a) method for identifying outlier devices during testing, the method comprising: establishing … binning limits for a device being tested based on one or more rules generated from external test results data of tests involving similar devices; receiving … test results data previously tested devices.
establishing, by a local rule engine, binning limits, and does not teach modifying, by the local rule engine and based on the test results data, the binning limits for the device being tested; transmitting, by the local rule engine, the modified binning limits to the station controller.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2 - 4) are also allowable.
Independent claims 5 and 9 have essentially the same limitations as independent claim 1 which are not taught by the prior art of record (U.S. Patent Publication 20060085155-(Miguelanez et al) [herein “Miguelanez”], in view of U.S. Patent Publication 20110000829-(Linde et al) [herein “Linde”]), therefore these claims are also allowable, and the claims which depend from them (6 – 8 for claim 6, and 10 – 20 for claim 9) are also allowable.
In summary, claims 1 – 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111